Title: To Thomas Jefferson from Marc Auguste Pictet, 20 May 1801
From: Pictet, Marc Auguste
To: Jefferson, Thomas


               
                  Monsieur
                  Geneve 20e. May 1801.
               
               Dans une époque où Genêve désolée par les crimes révolutionnaires n’offroit plus à Ses citoyens que la plus désolante perspective, vous daignates accueillir avec bonté les vœux que je formois pour chercher en Amérique une nouvelle Patrie. Vous accompagnâtes cet accueil des conseils les plus Sages et les plus Salutaires pour m’engager à ne pas prendre trop légérement un parti qui pouvoit avoir une bien grande influence Sur mon Sort futur et celui d’une famille dont l’existence repose en partie Sur la mienne. Pénétré de reconnoissance et de respect pour ces excellens avis, je Suspendis ma détermination jusquà ce que l’orage fût appaisé; j’ai lieu de m’en applaudir; et c’est à vous Monsieur que je dois en trés grande partie le courage qui m’a fait rester dans une Patrie à la quelle j’ai pu me rendre quelquefois utile, et que je ne cesserai d’aimer.
               Un de Mes compatriotes Mr. Henri Esch appellé en Amérique pour des objets de Commerce, m’a demandé une recommandation. Vos bontés me Sont revenues à l’esprit, et j’ai osé espérer que le Président des Etats Unis, Se rappelleroit peutêtre que Monsieur Jefferson avoit honoré le Profr. Pictet de Genêve d’une lettre, il y a plus de Six ans, et qu’il daigneroit accorder quelque bienveillance à un jeune Nêgociant qui met toute son ambition à la mériter.
               J’ignore Monsieur Si une enterprise littéraire à laquelle j’ai une part assez considérable et que j’ai formée il y a bientôt Six ans, est parvenue à vôtre connoissance. C’est un Recueil qui paroit tous les Mois Sous le titre de Bibliothèque Britannique. J’aurois eu lhonneur de vous en adresser un exemplaire Si j’avois Sû comment vous le faire parvenir; Aucun voyageur ne voudroit Se charger de 35 Volumes Mais je remets à Mr. Esch, pour qu’il aît l’honneur de Vous l’offrir de ma part, une petite table des articles compris dans les quatre premieres années de ce Recueil, et une Table raisonnée plus étendue, par ordre alphabetique, des objets traités dans la Série intitulée Sciences et Arts, de la redaction de laquelle je Suis Specialement chargé. On imprime dans ce moment la Table raisonnée de la partie intitulée littérature, mais elle ne Sera pas achevée à l’époque du depart de Mr. Esch. J’ai quelquefois mis à contribution les Transactions Américaines; et ce ne Sont pas celles qui m’ont fourni les articles les moins intéréssans.
               Cette entreprise a réussi Sur le Continent au delà de nos espérances, malgré les obstacles de la guerre. Je pars demain pour Londres, où je retourne pour la Seconde fois à la provision de matériaux pour ce Recueil, et oú je vais Surtout pour y voir mon excellent et illustre ami le Comte de Rumford. Je compte être de retour à Genêve dans le courant du mois d’août. Si quelque marque de Souvenir de Votre part pouvoit m’y atteindre j’en Serois à la fois bien glorieux et bien heureux.
               Agréez Monsieur l’expression du respect profond avec lequel j’ai l’honneur d’être Monsieur Votre trés humble & trés obeïssant Serviteur
               M. A. Pictet, Profr.des Soc. R. de Londres et d’EdimbourgPrésidt. de la Soc. des arts de Genêve.
             
               editors’ translation
               
                  Sir
                  Geneva, 20th May 1801.
               
               At a period when Geneva, ravaged by revolutionary crimes, offered her citizens no more than the most mournful perspective, you were kind enough to welcome my wishes to seek a new fatherland in America. You accompanied that welcome with the wisest and most salutary counsels to encourage me not to take too lightly a decision that could have a very great influence on my future fate as well as that of a family whose existence depends in part on mine. Filled with gratitude and respect for that excellent advice, I suspended my decision until the storm had died down; I have reason to congratulate myself for that; and it is to you, Sir, that I owe in great part the courage that made me remain in a fatherland to which I have occasionally been able to make myself useful, and which I shall never stop loving.
               One of my compatriots, Mr. Henry Esch, called to America for reasons of commerce, asked me for a recommendation. Your kindnesses came into my mind, and I dared to hope that the president of the United States would perhaps remember that Mr. Jefferson had honored Prof. Pictet of Geneva with a letter more than six years ago and that he would deign to grant some consideration to a young businessman who applies all his ambition to merit it.
               I do not know, Sir, whether a literary undertaking in which I have quite a considerable part, and which I founded almost six years ago, has come to your attention. It is a collection that comes out every month under the title of Bibliothèque Britannique. I would have had the honor of sending you a copy if I had known how to send it to you; no traveler would want to load himself down with 35 volumes. But I am entrusting to Mr. Esch, so that he may have the honor of presenting it to you on my behalf, a small table of the articles included in the first four years of this collection and a more extensive analytic table, in alphabetical order, of the subjects treated in the series entitled “Sciences and Arts,” the editing of which is my special charge. The analytic table of the part entitled “Literature” is in press at this moment, but it will not be completed by the time of Mr. Esch’s departure. I have occasionally made use of the American Philosophical Society Transactions, which furnished me with some of the most interesting articles.
               This undertaking has succeeded on the Continent beyond our hopes, despite the obstacles of the war. I am leaving tomorrow for London, where I am returning for the second time for a provision of materials for this collection, and where I go often to see my excellent and illustrious friend Count Rumford. I expect to be back in Geneva during the month of August. If some token of your regard should reach me there, I should be at once very proud and very happy.
               Accept, Sir, the expression of the profound respect with which I have the honor to be, Sir, your very humble and very obedient servant
               
                  M. A. Pictet, Professorof the Royal Societies of London and Edinburgh,President of the Society of Arts of Geneva
               
            